El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
El tribunal de instancia declaró incurso en desacato al Lie. Antonio Arraiza sentenciándole a pagar una multa de $10.00 por no haber comparecido al señalamiento de un caso criminal, a pesar de haber sido debidamente citado. La sentencia no puede prevalecer por no tener base en la prueba desfilada.
Surge de la prueba que el 14 de diciembre de 1973 el Lie. Antonio Arraiza compareció al Tribunal Superior, Sala de Arecibo, a las 8:30 de la manaña con motivo de unas cita-ciones de unos casos a ventilarse en dicha Sala. Entró a vista en dos casos ex partes que tenía señalados en la Sección de lo Civil de dicha Sala y al terminar, alrededor de las 10:00 de la mañana, se trasladó a la Sala de lo Criminal para ver un caso de infracción a la Ley de Vehículos y Tránsito que tenía señalado ante el Hon. Juez Taboas. Esperó hasta las 10:15 de la mañana pero el Juez Taboas no había llegado a su oficina ni tampoco había llamado para explicar su ausencia, según informó su secretaria. Considerando que tenía un señala-miento para la toma de una deposición en la oficina del Lie. Quetglas en San Juan, optó por encomendarle al Lie. Francisco Arraiza que le sustituyera en la representación profe-sional y que cuando llegara el Juez Taboas le solicitara la suspensión del caso. Antes de abandonar el tribunal el Lie. Antonio Arraiza le explicó la situación al Fiseal Colón Gor-diany y éste le indicó que no tenía objeción y que se allanaría a la suspensión del señalamiento, sujeto a la disposición que hiciera el tribunal.
*245Como puede verse, la prueba demuestra que el Lie. Antonio Arraiza compareció al señalamiento del caso desplegando un interés razonable en cumplir con la orden del tribunal y con su responsabilidad profesional. No se demostró en forma alguna que él incurriera en conducta obstinada de desobe-diencia con intención de desacatar la orden del tribunal. Así lo admite el Procurador General en su Informe.
Los jueces de instancia deben tener presente que las horas regulares de sesión son de 9:00 A.M. a 12:00 M. y de 2:00 P.M. a 5:00 P.M. Regla 3 de las de Administración del Tribunal de Primera Instancia, 1 Práctica Forense 407. Cuando por razones fundadas no puedan dar cumplimiento a la Regla 3 deberán hacer los arreglos pertinentes con el Juez Administrador para que se atienda el calendario y se explique a las partes, los abogados y al público las razones que impiden abrir la sesión a la hora señalada. Es un deber de los señores magistrados y de todo el personal de los tribunales abrir las sesiones todos los días a las horas antes indicadas. Así lo espera el público. Así hacerlo contribuirá a enaltecer la dignidad de los tribunales y a estimular la puntualidad en los abogados. Pondrá también a los jueces en mejor posición para exigir e imponer disciplina en sus Salas.

Se dictará sentencia revocando la apelada.